Upon consideration of the petition filed on the 23rd of April 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of June 2019."
*158The following order has been entered on the motion filed on the 16th of May 2019 by Defendant-Appellant for Leave to File Reply in Support of Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 11th of June 2019."